DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 6, 7, 13, and 14 of U.S. Application 16/518,276 filed on December 21, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 6, 7, 13, and 14 have been entered.
Claims 1-5 and 8-12 have been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/21/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 6, 7, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest an apparatus for determining a relative position of a wireless power transmitter from a wireless power receiver, comprising: wherein the processor is configured to establish relative phase synchronization in the time domain between the first portion, the second portion, and the third portion by shifting a detection time instant by an amount that is a function of the relative phase angle between the first portion and the second portion in combination with the other limitations of the claim.

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest an apparatus for determining a relative position of a wireless power transmitter from a wireless power receiver, comprising: wherein the processor is further configured to establish relative phase synchronization in the frequency domain between the first portion, the second portion, and the third portion by shifting a phase angle of each of the first portion, the second portion and the third portion by the relative phase angle in combination with the other limitations of the claim.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a method for determining a relative position of a wireless power transmitter from a wireless power receiver, comprising: establishing relative phase synchronization in the time domain between the first portion, the second portion, and the third portion by shifting a detection time instant by an amount that is a function of the relative phase angle between the first portion and the second portion in combination with the other limitations of the claim.
Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a method for determining a relative position of a wireless power transmitter from a wireless power receiver, comprising: establishing relative phase synchronization in the frequency domain between the first portion, the second portion, and the third portion by shifting a phase angle of each of the first portion, the second portion and the third portion by the relative phase angle in combination with the other limitations of the claim.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868